LAW OFFICE OF JORN Ross!

31500 Grape ST. #357
Lake Elsinore, California 92532

ORLAND SYLVE,

LAGUNA GRANDE PROPERTIES,LLC, a
California Limited Liability Company; DOLPHIN
POOL & SPA CENTER LLC, a California Limited
Liability Company; and DOES 1-10,

Case |5:20-cv-00140-VAP-SHK Document 14 Filed 02/27/20 Page1of8 Page ID #:49

Jorn S. Rossi, Esq. (CA State Bar No. 86721)
31500 Grape Street #357
Lake Elsinore, CA 92532
Telephone: 949-299-1995

Attorney for Defendant, Dolphin Pool & Spa
Center LLC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No.: 5:20-cv-00140-VAP-SHK
Plaintiff,

vs. DOLPHIN POOL & SPA CENTER
LLC’S ANSWER TO COMPLAINT

Defendants.

 

 

 

 

l.

i)

Defendant, Dolphin Pool & Spa Center LLC, (“Defendant”) in answer to the Complaint filed by

Plaintiff, Orland Sylve (“Plaintiff”), hereby admits, denies and alleges as follows:

Lack sufficient knowledge or information to admit or deny the truth of the allegations
therein and therefore deny the allegations contained in this paragraph;
Lack sufficient knowledge or information to admit or deny the truth of the allegations

therein and therefore deny the allegations contained in this paragraph;

- Lack sufficient knowledge or information to admit or deny the truth of the allegations

therein and therefore deny the allegations contained in this paragraph;

Admits Defendant owned Dolphin Pool & Spa Center located at 271 San Jacinto River

ale
ANSWER TO COMPLAINT

 
31500 Grape ST. #357
Lake Elsinore, California 92532

LAW OFFICE OF JORN ROssI

 

Case |5:20-cv-00140-VAP-SHK Document 14 Filed 02/27/20 Page 2of8 Page ID #:50
l Road, Suites #287, #289 and #293, Lake Elsinore, California, in August, 2019;
2 5. Admits Defendant owns Dolphin Pool & Spa Center located at 271 San Jacinto River
3 Road, Suites #287, #289 and #293, Lake Elsinore, California, currently;
4 6. Lack sufficient knowledge or information to admit or deny the truth of the allegations
5 therein and therefore deny the allegations contained in this paragraph;
6 7. Admit;
7 8. This paragraph contains legal conclusions;
8 9. Admit;
9 10. Lack sufficient knowledge or information to admit or deny the truth of the allegations
10 therein and therefore deny the allegations contained in this paragraph;
11 11. Admit;
12 12. Deny;
13 13. Deny;
14 14. Deny;
15 15. Deny;
16 16. Deny;
17 17. Deny;
18 18. Deny;
19 19. Deny;
20 20. Deny;
21 21. Deny;
22 22. Lack sufficient knowledge or information to admit or deny the truth of the allegations
23 therein and therefore deny the allegations contained in this paragraph;
24 23. Lack sufficient knowledge or information to admit or deny the truth of the allegations
25 therein and therefore deny the allegations contained in this paragraph;
26 24. Deny allegations as to alleged barriers and violations, this paragraph contains legal
27 conclusions and Defendant lacks of sufficient knowledge or information to admit or deny
28 the truth of the remaining allegations in this paragraph and therefore deny said allegations.
ae
ANSWER TO COMPLAINT

 

 

 
LAW OFFICE OF JORN ROSSI

31500 Grape ST. #357
Lake Elsinore, California 92532

Case

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

b:20-cv-00140-VAP-SHK Document 14 Filed 02/27/20 Page3of8 Page ID#:51

25. This paragraph contains legal conclusions;
26. This paragraph contains legal conclusions;
27. This paragraph contains legal conclusions;
28. Deny;
29. This paragraph contains legal conclusions;
30. Deny;
31. This paragraph contains legal conclusions;
32. Deny;
33. This paragraph contains legal conclusions;
34. This paragraph contains legal conclusions;
35. Deny;
36. This paragraph contains legal conclusions;
37. This paragraph contains legal conclusions;
38. Deny;

39. Deny allegations as to Defendant and contains legal conclusions

FIRST AFFIRMATIVE DEFENSE

(Failure To State a Cause of Action)
Defendant alleges that the First Amended Complaint and each cause of action therein alleged
against Defendant fails to state facts sufficient to constitute a cause of action.

SECOND AFFIRMATIVE DEFENSE
(Third Party Liability)

Defendant alleges, upon information and belief, that Plaintiffs First Amended Complaint and
each cause of action therein alleged against Defendant fails as to any and all damages and/or
amounts owed to Plaintiff, if any are found to exist, in connection with Plaintiffs First Amended

Complaint they are owed by third parties and not by this answering Defendant.
//

ADDITIONAL DEFENSES

-3-
ANSWER TO COMPLAINT

 

 
LAW OFFICE OF JORN ROssI

31500 Grape ST. #357
Lake Elsinore, California 92532

Case |i

10
11
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

5:20-cv-00140-VAP-SHK Document 14 Filed 02/27/20 Page 4of8 Page ID #:52

Defendant alleges that additional affirmative defenses may be available of which Defendant is not
fully aware. Defendant reserves the right to insert additional affirmative defenses after the same
have been ascertained.
WHEREFORE, this answering Defendant prays for judgment as follows:
1. That Plaintiff take nothing by the Complaint and that the same be dismissed with
prejudice;
2. That the Court deny and all relief sought by Plaintiff:
3. That Defendant be awarded costs of suit, including attorney’s fees to the extent permitted
under the law;

4. Defendant be awarded such other relief the Court deems just and proper.

DATED: February 27, 2020

By: Sour S “Kean

JORN S. ROSSI, ESQ.
Attorney for defendant,
Dolphin Pool & Spa Center LLC

-4.
ANSWER TO COMPLAINT

 

 

 
LAW OFFICE OF JORN ROSSI

31500 Grape ST. #357
Lake Elsinore, California 92532

  

Case

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

:20-cv-00140-VAP-SHK Document 14 Filed 02/27/20 Page5of8 Page ID #:53

Jorn S. Rossi, Esq. (CA State Bar No. 86721)
31500 Grape Street #357
Lake Elsinore, CA 92532
Telephone: 949-299-1995
Attorney for Defendant, Dolphin Pool & Spa
Center LLC
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
ORLAND SYLVE, Case No.: 5:20-cv-00140-VAP-SHK
Plaintiff,
VS. DOLPHIN POOL & SPA CENTER
LLC’S ANSWER TO FIRST AMENDED
COMPLAINT

GREAT HIGHWAY,LLC, a California Limited
Liability Company; DOLPHIN POOL & SPA
CENTER LLC, a California Limited Liability
Company; and DOES 1-10,

Defendants.

 

 

Defendant, Dolphin Pool & Spa Center LLC, (“Defendant”) in answer to the First Amended
Complaint filed by Plaintiff, Orland Sylve (‘Plaintiff’), hereby admits, denies and alleges as
follows:
1. Lack sufficient knowledge or information to admit or deny the truth of the allegations
therein and therefore deny the allegations contained in this paragraph;
2. Lack sufficient knowledge or information to admit or deny the truth of the allegations

therein and therefore deny the allegations contained in this paragraph;

Uo

Lack sufficient knowledge or information to admit or deny the truth of the allegations

therein and therefore deny the allegations contained in this paragraph;

-|-
ANSWER TO FIRST AMENDED COMPLAINT

 

 

 
LAW OFFICE OF JORN ROSSI

31500 Grape ST. #357
Lake Elsinore, California 92532

Case

 

11

22

 

10.

12,

14.
15.
16.
17.
18.
i.
20.
21,

23.

24.

b:20-cv-00140-VAP-SHK Document 14 Filed 02/27/20 Page 6of8 Page ID #:54

Admits Defendant owned Dolphin Pool & Spa Center located at 271 San Jacinto River
Road, Suites #287, #289 and #293, Lake Elsinore, California, in August, 2019;

Admits Defendant owns Dolphin Pool & Spa Center located at 271 San Jacinto River
Road, Suites #287, #289 and #293, Lake Elsinore, California, currently;

Lack sufficient knowledge or information to admit or deny the truth of the allegations
therein and therefore deny the allegations contained in this paragraph;

Admit;

This paragraph contains legal conclusions;

. Admit;

Lack sufficient knowledge or information to admit or deny the truth of the allegations

therein and therefore deny the allegations contained in this paragraph;

. Admit;

Deny;

. Deny;

Deny;
Deny;
Deny;
Deny;
Deny;
Deny;
Deny;

Deny;

. Lack sufficient knowledge or information to admit or deny the truth of the allegations

therein and therefore deny the allegations contained in this paragraph;
Lack sufficient knowledge or information to admit or deny the truth of the allegations
therein and therefore deny the allegations contained in this paragraph;
Deny allegations as to alleged barriers and violations, this paragraph contains legal

conclusions and Defendant lacks of sufficient knowledge or information to admit or deny

2.
ANSWER TO FIRST AMENDED COMPLAINT

 
Case|5:20-cv-00140-VAP-SHK Document 14 Filed 02/27/20 Page 7of8 Page ID #:55

LAW OFFICE OF JORN ROSSI

31500 Grape ST. #357
Lake Elsinore, California 92532

1 the truth of the remaining allegations in this paragraph and therefore deny said allegations.
2 25. This paragraph contains legal conclusions;
3 26. This paragraph contains legal conclusions;
4 27. This paragraph contains legal conclusions;
5 28. Deny;
6 29. This paragraph contains legal conclusions;
7 30. Deny;
8 31. This paragraph contains legal conclusions;
9 32. Deny;
10 33. This paragraph contains legal conclusions;
11 34. This paragraph contains legal conclusions;
12 35. Deny;
13 36. This paragraph contains legal conclusions;
14 37. This paragraph contains legal conclusions;
15 38. Deny;
16 39. Deny allegations as to Defendant and contains legal conclusions
17
18 FIRST AFFIRMATIVE DEFENSE

 

19 (Failure To State a Cause of Action)

20 || Defendant alleges that the First Amended Complaint and each cause of action therein alleged
21 || against Defendant fails to state facts sufficient to constitute a cause of action.

22 SECOND AFFIRMATIVE DEFENSE

23 (Third Party Liability)

24 || Defendant alleges, upon information and belief, that Plaintiff's First Amended Complaint and
25 || each cause of action therein alleged against Defendant fails as to any and all damages and/or
26 || amounts owed to Plaintiff, if any are found to exist, in connection with Plaintiff's First Amended

27 || Complaint they are owed by third parties and not by this answering Defendant.
28 || ///

ae
ANSWER TO FIRST AMENDED COMPLAINT

 

 

 
Case|5:20-cv-00140-VAP-SHK Document 14 Filed 02/27/20 Page 8of8 Page ID #:56

1 ADDITIONAL DEFENSES

Nw

Defendant alleges that additional affirmative defenses may be available of which Defendant is not

fully aware. Defendant reserves the right to insert additional affirmative defenses after the same

2

4 || have been ascertained.

5 WHEREFORE, this answering Defendant prays for judgment as follows:
6 1. That Plaintiff take nothing by the First Amended Complaint and that the same be
7 dismissed with prejudice;
8 2. That the Court deny and all relief sought by Plaintiff;
9 3. That Defendant be awarded costs of suit, including attorney’s fees to the extent permitted
10 under the law;
11 4. Defendant be awarded such other relief the Court deems just and proper.
12

13 |} DATED: February 27, 2020

 

% 14 Qn x, k 64
E By:

za 1s JORN S. ROSSI, ESQ.

ct 416 Attorney for defendant,

Dolphin Pool & Spa Center LLC

  

315
Lake Elsinore, California 92532

17
18

LAW OFFICE OF JORN ROSSI

19
20
zl
22
23
24

26
27
28

-4.
ANSWER TO FIRST AMENDED COMPLAINT

 

 

 
